Citation Nr: 0826097	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to service connection 
for bilateral flat feet.  

On July 14, 2006, the Board issued a decision which denied 
entitlement to service connection for pes planus (flat feet).  
The veteran thereafter appealed the July 2006 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2008, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant, 
through his attorney, filed a Joint Motion for Partial Remand 
(Joint Motion).  The Joint Motion requested that the Court 
vacate and remand the portion of the Board's July 14, 2006, 
decision, which denied the veteran's claim for service 
connection for pes planus.  The Joint Motion further 
requested that the matter be remanded to the Board to provide 
adequate reasons and bases for its findings, and specifically 
address the need for a medical examination in light of the 
veteran's statements and the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  By an Order dated in 
February 2008, the Court granted the Joint Motion, and the 
case was thereafter returned to the Board.

The veteran presented testimony at a personal video 
conference hearing in September 2005 before a Veterans Law 
Judge.  In March 2008 the veteran was notified that the 
Veterans Law Judge before whom he had testified was no longer 
employed at the Board and was offered the opportunity to 
testify at another hearing.  He was also notified that if no 
response was received within 30 days from the date of the 
letter, the Board would assume that he did not want another 
hearing and would proceed accordingly.  As a response has not 
been received, the Board will proceed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran seeks entitlement to service connection for flat 
feet.  He contends that he was born with flat feet and his 
condition worsened while he was in the military service.  He 
has had pain due to this problem on an ongoing basis.  

The veteran testified at a hearing in March 2004 before a 
Decision Review Officer at the RO that he started having 
problems with his feet approximately three weeks after going 
to boot camp.  He testified that his foot problems began as a 
result of exercise, including a lot of running and walking.  
He never went to sick call because he wasn't allowed to go 
because he was just told there was nothing wrong.  He 
described his symptoms experienced in service.  He claimed 
that his feet were not examined at the separation 
examination.  Since discharge he had not had an examination 
to determine what was wrong with his feet.  

In November 2004 he was seen at a VA podiatry clinic with 
complaints of painful arches and frequently painful bunions.  
The condition had been present for many years.  The diagnosis 
was pes planus, moderate to severe.  In November 2005, hallux 
rigidus was also diagnosed.  

At the September 2005 Board hearing, the veteran denied 
having problems with his feet prior to service.  He stated 
that although he had problems with his feet in service he did 
not seek treatment.  Post service he used over the counter 
inserts in his shoes.  The veteran sought treatment at VA and 
the doctor questioned how he entered military service with 
the condition of his feet.  The doctor ordered special shoes 
for the veteran.  

The Board finds a VA examination necessary to determine if 
the veteran's pes planus is related to or had its onset 
during service.  In this regard, the third prong of 38 C.F.R. 
§ 3.159(c)(4) requires a VA examination to address the 
etiology of a disability when the veteran seeking service 
connection meets the low threshold requirement that 
"indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the veteran's statements and testimony 
indicate that his pes planus may be related to service in 
service.  The absence of a medical opinion addressing this 
issue requires an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his pes planus.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that his pes planus had its onset 
in or is related to service.  If the 
examiner opines that the condition pre-
existed service, he or she must opine 
as to the likelihood that it was 
aggravated during or as a result of 
service.  In doing so, he or she must 
acknowledge the veteran's report of a 
continuity of symptoms since service.  
The rationale for all opinions should 
be provided in a legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue an SSOC 
and provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

